Title: To George Washington from Joseph Wharton, 21 October 1793
From: Wharton, Joseph
To: Washington, George


          
            sir
            Philada October 21st 1793.
          
          My condition in life, through unmerited sufferings, which brought upon me the sacrifice
            of faithfull industry for many years, deprived me of the means of supporting an aged
            wife, and five Children—whose Characters are, in just estimation of my fellow Citizens,
            eminent for their virtue, and respectability.
          It is not for the honor of Truth, that my failings should be withheld from your
            knowledge, nor do I suppose, that the conduct of a Citizen, who once partook of your
            esteem, hath been undiscovered to you. But, as the great Doctor Franklin said, “that
            part of a Truth, is sometimes worse, than the whole Truth”—so may my infirmities have been exagerated, without those
            extenuations, which Charity would have mollified, and which good Men deplored. Those
            sufferings, and the consequent distresses to those, who ought not to have felt them—drove me to a temporary excess—which, however
            injurious to a once well earned reputation, brought it’s own remedy, by the severest
            contrition. It hath God! to grant me fortitude, to withstand the only temptation, that
            ever sullied my fair fame: and I have a well founded hope, that it will never revisit
            me, either to my friends anxiety, or my own dishonor. There are Men Sir, whose
            afflictions, cramp their virtues—whose confidence becomes annihilated, and constrains
            them to acts, which their very Souls abhor. This, unfortunately, has been my case. For,
            having formerly had the closest connection, with most of the trading Gentlemen in the
            United States, as well as with the principal Merchants in Europe—and foreseeing no
            prospect of reganing my station in the Commercial line, nor of aiding those Ties, who
            are nearest to me—I fell. It is not, nor ever was, the lot of
            humanity, in such scenes of complicated misery, which I have endured for nineteen years,
            “to bring the mind, instantly, to its’ condition”: It was not mine. For it requires
            time, and an exertion, not common, and scarcely known, to recover a firm dignity of
            conduct, and lament over a fatal secession from it.
          I have had the honor of a small correspondance with your Excelle⟨ncy⟩ respecting our
            quondam friend Colonel Mercer, and I have enjoyed the felicity of your favor at my
            House—on board my Ship, and at the Tables of your particular acquaintance, in this once blessed City. nor have my principles been adverse, but on the contrary,
            always flow from the purest motives, to the sacred Rights of my Countrey—which in fact,
            was the cause of my Ruin.
          Thus having presumed to lay my circumstance, and my change of life, before your
            rational and humane disposition—I beg leave to offer myself a Candidate for the Naval
            Office of the District, vacant by the death of Mr Frederick Phile. And, if it is
            expedient, that a powerfull recommendation, should preced appointment; I have not the
            least doubt of procuring signatures pleasing to your Excellency, and honorable to
            myself—nor shall competent security be unobtained from those, who are equally wealthy as
            they zealously disposed to serve me. I foresee but one obstacl⟨e⟩ in my progress of
            Recommendation, and that is, the extremely scattered residence of my fellow citizens in
            this calamitou⟨s⟩ affliction.
          I beg leave to sollicit your favorable acceptance of my application, and to pardon the
            freedom of this tedious narrative—which is written solely, that I may recover you⟨r⟩
            esteem, favor and confidence. I am Sir, with the grest Respect Your most ob: hl.
            Ser⟨vt⟩
          
            Jo. Wharton
          
        